                       UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION
In re:                                                 Case No. 19-41609-mlo
Christian Gregory Sartor,                              Chapter 7
Stacy Marie Sartor
                                                       Hon. Maria L. Oxholm
          Debtors.
                                                   /
              MOTION TO DISMISS CASE UNDER 11 U.S.C. § 707 (b)(3)

         Daniel M. McDermott, United States Trustee, states as follows:

         1.      The Court has jurisdiction over this matter based on 28 U.S.C. §

1334(a) and (b), 28 U.S.C. § 157(a) and (b)(1) and 28 U.S.C. § 151. This is a core

proceeding under 28 U.S.C. § 157(b)(2)(A) and (B). This Motion is filed under 11

U.S.C. § 707(b)(3). A proposed Order is attached.

         2.      The Debtors filed this Chapter 7 case on February 5, 2019.

         3.      The Debtors’ obligations are primarily consumer debts.

         4.      The Debtors scheduled nonpriority unsecured debt of $34,579.

         5.      The Debtors’ Schedule I lists net monthly income of $6,368.71.

         6.      The Debtors’ Schedule J lists monthly expenses of $6,788.00.

         7.      The Debtors’ Schedule B lists a 2014 Ford Pickup. According to

Schedule J, the payment of this vehicle is $788 – nearly $300 above the national

standard.




  19-41609-mlo        Doc 14   Filed 03/11/19   Entered 03/11/19 16:06:35   Page 1 of 9
      8.     The Debtors’ intent to reaffirm the loan for the Ford Pickup is an

unreasonable expense and inconsistent with the relief sought under chapter 7.

      9.     In addition, the Debtors’ Schedule B lists a 2014 Keystone Avalanche

5th Wheel – a recreational camper. According to Schedule J, the payment for this

camper is $560.

      10.    The Debtors’ intent to reaffirm the loan for the camper is an

unreasonable expense and inconsistent with the relief sought under chapter 7.

      11.    The Debtors’ Schedule J also lists other expenses that are unreasonable

or unnecessary, including $800 for transportation and $400 for vehicle insurance. In

total, the Debtors spend $2,388 on their cars alone.

      12.    The totality of the circumstances of this case warrant dismissal under

§707(b)(3). Even considering only the camper payment of $560, the Debtors’ could

nearly pay their unsecured debts in full, using these funds over a period of 60 months.




                                            2
  19-41609-mlo    Doc 14   Filed 03/11/19       Entered 03/11/19 16:06:35   Page 2 of 9
      WHEREFORE, the United States Trustee respectfully requests the entry of

an order dismissing this Chapter 7 case.

                                                 Respectfully submitted,
                                                 DANIEL M. McDERMOTT
                                                 UNITED STATES TRUSTEE
                                                 Region 9

                                      By:        /s/ Jill M. Gies
                                                 Trial Attorney
                                                 Office of the U.S. Trustee
                                                 211 West Fort St - Suite 700
                                                 Detroit, Michigan 48226
                                                 (313) 226-7913
                                                 Jill.Gies@usdoj.gov
                                                 [P56345]
Dated: March 11, 2019




                                           3
  19-41609-mlo   Doc 14   Filed 03/11/19       Entered 03/11/19 16:06:35   Page 3 of 9
                      UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

In re:                                                Case No. 19-41609-mlo
Christian Gregory Sartor,                             Chapter 7
Stacy Marie Sartor
                                                      Hon. Maria L. Oxholm
         Debtors.
                                                  /


                     ORDER DISMISSING CHAPTER 7 CASE
         This case is before the Court on the Motion of the United States Trustee for
an order dismissing the above-captioned case under § 707 (b)(3) of the Bankruptcy
Code.
         No timely response or objection to the Motion has been filed. The Court, has
considered the pleadings, and finds good cause to enter this Order.
         IT IS ORDERED that the Motion is granted, and this case is DISMISSED.




  19-41609-mlo       Doc 14   Filed 03/11/19   Entered 03/11/19 16:06:35   Page 4 of 9
                              UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

                                                                       Case No. 19-41609-mlo
    In re:
                                                                       Chapter 7
    Christian Gregory Sartor,
    Stacy Marie Sartor                                                 Hon. Maria L. Oxholm

              Debtors.
                                                                /

                         NOTICE OF MOTION TO DISMISS CHAPTER 7 CASE
             The United States Trustee has filed papers with the court to dismiss the above case.
       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
may wish to consult one.).
       If you do not want the court to dismiss the case, or if you want the court to consider your
views on the motion, within 14 days, you or your attorney must:
             1.     File with the court a written response or an answer, explaining your position at: 1
                                             U.S. Bankruptcy Court
                                             211 West Fort Street,
                                               Detroit, MI 48226

       If you mail your response to the court for filing, you must mail it early enough so the
court will receive it on or before the date stated above.
             You must also mail a copy to:            Jill M. Gies
                                                      Office of the United States Trustee
                                                      211 West Fort Street, Suite 700
                                                      Detroit, MI 48226
       2.     If a response or answer is timely filed and served, the clerk will schedule a hearing
on the motion and you will be served with a notice of the date, time and location of the hearing.

        If you or your attorney do not take these steps, the court may decide that you do not oppose
the relief sought in the motion and may enter an order granting that relief.

                                                              DANIEL M. McDERMOTT
                                                              UNITED STATES TRUSTEE
                                                              Region 9

                                                      By      /s/ Jill M. Gies
                                                              Trial Attorney
                                                              Office of the U.S. Trustee
                                                              211 West Fort St - Suite 700
                                                              Detroit, Michigan 48226
                                                              (313) 226-7913
                                                              Jill.Gies@usdoj.gov
                                                              [P56345]
Dated: March 11, 2019


1
    Response or answer must comply with F.R.Civ.P. 8(b), (c) and (e)
     19-41609-mlo          Doc 14     Filed 03/11/19       Entered 03/11/19 16:06:35           Page 5 of 9
                      UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

In re:                                                Case No. 19-41609-mlo
Christian Gregory Sartor,                             Chapter 7
Stacy Marie Sartor
                                                      Hon. Maria L. Oxholm
         Debtors.
                                                  /
                  MEMORANDUM OF LAW IN SUPPORT OF
                THE UNITED STATES TRUSTEE’S MOTION TO
                  DISMISS CASE UNDER 11 U.S.C. § 707(B)(3)

Dismissal under 11 U.S.C. § 707(b)(3)

         If the presumption of abuse does not arise or is rebutted, this Court may

nevertheless dismiss Debtor's case if the totality of the circumstances of Debtor's

financial situation demonstrates abuse.

         Section 707(b)(3) provides:

         In considering under paragraph (1) whether the granting of relief would
         be an abuse of the provisions of this chapter in a case in which the
         presumption in subparagraph (A)(I) does not arise or is rebutted, the
         court shall consider -
               (B) [whether] the totality of the circumstances (including
               whether the debtor seeks to reject a personal services
               contract and the financial need for such rejection as sought
               by the debtor) of the debtor’s financial situation
               demonstrates abuse.

Ability to Pay

         The Bankruptcy Abuse Prevention and Consumer Protection Act of 2005

replaces dismissal based upon “substantial abuse” under pre-BAPCPA § 707(b) with

a mere “abuse” standard. Under pre-BAPCPA law, substantial abuse could be found

where a debtor had sufficient income to repay his or her debts. See, e.g., In re

  19-41609-mlo       Doc 14   Filed 03/11/19   Entered 03/11/19 16:06:35   Page 6 of 9
Krohn, 886 F.2d 123, 126 (6th Cir. 1989), (indicated that courts should examine,

under the totality of the circumstances, both the integrity and honesty of a debtor's

dealings with his creditors, as well as whether the debtor is “needy”). The Court,

however, stated that:

      Among the factors to be considered in deciding whether a debtor is
      needy is his ability to repay his debts out of future earnings. That factor
      alone may be sufficient to warrant dismissal. For example, a court
      would not be justified in concluding that a debtor is needy and worthy
      of discharge, where his disposable income permits liquidation of his
      consumer debts with relative ease.

Id. at 126 (citations omitted)(emphasis added). Ability to repay debts therefore

continues to be grounds for dismissal under the amended § 707(b)(3).

      Another factor courts consider in deciding whether a case is abusive under the

totality of the debtor’s circumstances is a debtor’s ability to reduce expenses through

belt tightening. In re Gourley, 549 B.R. 210, (Bankr. ND Iowa, 2016). Since the

Debtors are able to tighten their budget, reducing their expenses without depriving

themselves or their dependents of reasonable necessities, there is disposable income

to pay creditors. See In re Floyd, 534 B.R. 729, (Bankr. ND Ohio, 2015).

      For the reasons stated above, the Court should dismiss this case as an abuse

of Chapter 7.




                                            2
  19-41609-mlo    Doc 14   Filed 03/11/19       Entered 03/11/19 16:06:35   Page 7 of 9
                                                Respectfully submitted,
                                                DANIEL M. McDERMOTT
                                                UNITED STATES TRUSTEE
                                                Region 9



                                     By:        /s/ Jill M. Gies
                                                Trial Attorney
                                                Office of the U.S. Trustee
                                                211 West Fort St - Suite 700
                                                Detroit, Michigan 48226
                                                (313) 226-7913
                                                Jill.Gies@usdoj.gov
                                                [P56345]
Dated: March 11, 2019




                                          3
 19-41609-mlo   Doc 14   Filed 03/11/19       Entered 03/11/19 16:06:35   Page 8 of 9
                      UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

In re:                                                  Case No. 19-41609-mlo
Christian Gregory Sartor,                               Chapter 7
Stacy Marie Sartor
                                                        Hon. Maria L. Oxholm
         Debtors.
                                                    /


                              CERTIFICATE OF SERVICE
         I hereby certify that on March 11, 2019, I served copies as follows:
1.       Documents Served:                       Motion to Dismiss, Notice of Motion,
                                                 Memorandum and Certificate of
                                                 Service.
2.       Served Upon:                            Christian Sartor
                                                 Stacy Sartor
                                                 15545 Horger Ave.
                                                 Allen Park, MI 48101
3.       Method of Service:                      First Class Mail



                                                   DANIEL M. McDERMOTT
                                                   UNITED STATES TRUSTEE
                                                   Region 9

                                           By:     /s/ Jill M. Gies
                                                   Trial Attorney
                                                   Office of the U.S. Trustee
                                                   211 West Fort St - Suite 700
                                                   Detroit, Michigan 48226
                                                   (313) 226-7913
                                                   Jill.Gies@usdoj.gov
                                                   [P56345]
Dated: March 11, 2019




 19-41609-mlo        Doc 14    Filed 03/11/19    Entered 03/11/19 16:06:35   Page 9 of 9
